Robertson, Associate Justice.
It has been determined at this term in Meredith v. Coker that a tax deed to be of any force must be proved to be the consummation of a valid sale. This doctrine was ruled by the court below, and it was held that the appellee made the required proof. The land was sold for state and county taxes. State taxes were levied by general law and not required to be proved. County taxes were required to be levied by the commissioners’ court (Acts of 1876, p. 51, sec. 5), and a minute of the proceedings of that court had to be kept (section 11, p. 52), and the levy must be proved, or the sale will not appear to have been made for a legal demand. Blackwell, star p. 155 et seq. The statement of facts shows that no proof of the levy of county taxes was made. The conclusion of the court that the deed passed the title was, therefore, error. The court in the findings does not expressly hold that the plaintiffs made out their title, but skips over that question to the issue made on the tax deed. We think it best, therefore, to remand the cause, that the court below may pass on the plaintiff’s *690title, and the defendant may, if he can, show that his tax deeds are valid. The judgment is accordingly reversed and the cause remanded.
Reversed and remanded.
[Opinion delivered January 8, 1886.]
(Justice Stayton did not sit in this case.)